Exhibit 23.03 RPS Energy 309 Reading Road, Henley-on-Thames, Oxfordshire, RG9 IEL, United Kingdom T #44 (0) 1491 415400F #44 (0) 1491 415415E www.rpsgroup.com CONSENT OF INDEPENDENT PETROLEUM ENGINEERS We hereby consent to the use of the name RPS Energy and of references to RPS Energy and to the inclusion of and references to our Evaluation of Polish Gas Assets dated February 16, 2011, and our Evaluation of the Lisewo Discovery dated February 28, 2011, or information contained therein, prepared for FX Energy, Inc. in the FX Energy, Inc. annual report on Form 10-K for the year ended 31st December 2010, and the incorporation by reference to the reports prepared by RPS Energy into FX Energy, Inc.'s previously filed registration statements listed below: Form SEC File No. Effective Date S-3 333-155718 June 29, 2009 S-3 333-171029 December 7, 2010 S-8 333-112717 February 11, 2004 S-8 333-128299 September 14, 2005 RPS Energy /s/ Michiel Stofferis Michiel Stofferis Petroleum Engineering Manager 9 March 2011
